
	
		II
		111th CONGRESS
		1st Session
		S. 329
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  nonbusiness energy property credit for property placed in service during
		  2008.
	
	
		1.Extension of nonbusiness
			 energy property credit for property placed in service during 2008
			(a)In
			 generalSubsection (g) of
			 section 25C of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2009.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
			
